Title: Lafayette to Thomas Jefferson, 21 January 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
             La grange January 21st 1816
          
          I Have Been for a Long While Anxiously Expecting Answers to Several Letters of Mine Which I principaly Atribute to the distance from Monticelo to the Sea port places where opportunities are to Be found—But as the departure of Mr Gallatin Cannot fail to Be known to You I Hope He May Be the Bearer of Your dispatches.
          the Situation of Europe is too Comprehensive, the Events of Last Year Have Been too Complicated and Numerous for me to pretend making that History of twelve months the Subject of a Letter. You will Have, in the papers, shackled as they now are in france partial as they Have Been elsewhere, found materials Enough to form a Correct judgement. Let me only firmly assert that the Cause of European Liberty far from Being Lost in france Has Never Been So well Understood By the mass of the people and that the Reactionnary Spirit of the day is doing more for it than Either the Conventional or the imperial System. the Medicine is Bitter and to  obnoxious Characters Not Very Safe. Yet to the party of privileges and to the party of Rights, the Result Not only in f this But in other Countries Cannot fail to prove what for upwards of forty Years You and I Have Wished it to Be.
          A Series of unfortunate Circumstances, the Effect of Recent despotism, as the Excesses of the Revolution Had Sprung from the education of the Ancien Regime, Had Roused Against Us Not only our Natural adversaries of Coblentz and pilnitz But all the population of Europe. it Remained for Us either to shake off the Expeller of the Bourbons, and  Appeal to the nation who Could No more trust either Him or them, or to Let Him, with a standing army and His Eminent talents, face an Enemy five times their Numbers. in the Hurry of defense, the Later Ressource was prefered By an active majority. we thought it imprudent to dissent, and Were Unanimous in Giving Napoleon Every Means of defense. But when, Having Lost His principal forces, and Left His Gallant Soldiers to their fate, He turned to the Representative of the people to dissolve them, and Resume Arbitrary power, He Was Stopped in the mad Attempt. Had We got a little time, popular measures might Have Saved us. on my Return from An Embassy to the allies which I Could not decline, We found the Capitulation of paris Had Been Signed. the Executive and the peers dissolved themselves. president fouché Became a minister to the king. We Were shut out of our House But Not Before a manifesto Had Been published, July the 5h, Very Similar to what Had Been declared in July 1789. I inclose it. You know How the Royal Government Has Become an instrument in the Hands of the Allies to disarm first, then to oppress the Country. Under these Circumstances two Houses Have Been framed. Their produce You may See from the news papers. Both majorities and majorities minorities You Would think much alike. among a few individual Exceptions, I Send You the printed Opinion of My Young friend, Victor Broglie, Grand Son to the marechal, Son to the one You Have Seen in the Constituent Assembly. He Seats as a duke in the House of peers, and Has Called Yesterday at La Grange on His Way to Marry the Charming daughter of our friend mde de Staël.
          for my part, my dear friend, I am Returned to my old Agricultural Post With a determination not to Quit it. many french Citizens, Several of them of  distinguished talents, are Going to the U.S. either to obey or to Avoid proscription. How Happy I Would Be to find myself Under the Hospitable friendly Roof of Monticelo You Well know, But Cannot Blame me for Staying.
          Our Worthy friend tracy who Holds His peerage, is Almost Blind. a letter from You would Be a Great Comfort to Him. if You Can Send me two Copies of a Certain Anonymous Work on montesquieu’s writings I Will Be obliged to You Be pleased to present my Best Respects to Mrs Randolph, to Receive those of my family. Most affectionately forever
          
            Your old Loving friend
            Lafayette
          
        